      Case:
        Case:
            4:19-mj-01378-JMB
               4:19-mj-01378-JMBDoc.
                                   Doc.
                                     #: #:
                                        9-114
                                            *SEALED*
                                               Filed: 10/07/19
                                                         Filed: 10/04/19
                                                                 Page: 1 ofPage:
                                                                            40 PageID
                                                                                 1 of 40#:PageID
                                                                                           110
            Case: 4:19-mj-01378-JMB Doc.#: 1 #:Filed:
                                                  66 08/21/19 Page: 1 of 40 PagelD #: 1
       AO 106 (Rev. 06/09) Application for a Search Warrant


                                              UNITED STATES DISTRICT COURT                                                        FILED
                                                                           for the
                                                              Eastern District of Missouri                                      AUG 2 1 20 19
                                                                                                                           U.S. DISTRICT COURT
                    In the Matter of the Search of                                                                       EASTERN DISTRICT OF MO
                                                                              )                                                   ST. LOUIS
The UAW offices located within the commercial office building located at 721 )
                                                                                     Case No.          4:19MJ13781MB
Dunn Road, Hazelwood, MO 63042, and any computers or electronic devices )
contained therein.                                                           ~
                                                                              )

                                                    APPLICATION FOR A SEARCH WARRANT
               I,            Andrew Donohue                 , a federal law enforcement officer or an attorney for the government
       request a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
                                                                       SEE ATTACHMENT A


      located in the _ _ _.E.,.,A. , S._.TE_.. .,RN..,___ District of - ---"""MI..,S...,S""'o~uru....,,._ __ _ , there is now concealed


                                                                       SEEATIACHMENTB

                The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                     (J evidence of a crime;
                       (J contraband, fruits of crime, or other items illegally possessed;
                       ~ property designed for use, intended for use, or used in committing a crime;
                       0 a person to be arrested or a person who is unlawfully restrained.

                The search is related to a violation of:
                   Code Section                                                          Offense Description
                   29:501(c); 29:439(b) and (c); 18:13.41 &
                                                                                                                                              rds;
                   1343; 18:1956 & 1957;-


                The application is based on these facts :

                                        SEE ATTACHED AFFIDAV1T WHICH IS INCORPORA TED HEREIN BY REFERENCE

                ~ Continued on the attached sheet.
                0 Delayed notice of        days (give exact ending date if more than 30 days:                                      ) is requested
                  under 18 U.S.C. § TIUTa, the basis of which is set forth on the attached sheet-.----



                                                                                                       Applicant's signature

                                                                                                           Donohue, Special Agent


     Sworn to before me via Face Time and signed electronically.


     Drue          Y/ L//; 1                                                                             Judge's signature

     City and state: St. Louis, MO
                        _ _ _..c___        _ __ _ _ _ __
                                                                                       le John M. Bodenhausen, U.S. Magistrate Judge
                                                                                                       Printed name and title
                                                                                                AUSA: Jennifer A . Winfield
Case:
  Case:
      4:19-mj-01378-JMB
         4:19-mj-01378-JMBDoc.
                            Doc.
                               #: #:
                                  9-114
                                      *SEALED*
                                         Filed: 10/07/19
                                                   Filed: 10/04/19
                                                           Page: 2 ofPage:
                                                                      40 PageID
                                                                           2 of 40#:PageID
                                                                                     111
     Case: 4:19-mj-01378-JMB Doc. # : 1 #:
                                         Filed:
                                            67 08/21/19 Page : 2 of 40 PagelD #: 2

                                                                                                 FILED
                    Affidavit in Support of an Application for a Search Warrant              AUG 2 1 2019
   I, Andrew Donohue, being first duly sworn, hereby depose and state as follows:           U s DISTRICT COURT
                                                                                           EASTERN DISTRICT OF MO
                                                                                                  ST. LOUIS
                                 Introduction and Agent Background
           1.      I make this affidavit in support of an application for a search warrant for evidence
   located at the UAW Region 5 offices located at 721 Dunn Road, Hazelwood, MO 63042.
   (SUBJECT PREMISES).

          2.      The location to be searched is described in the following paragraphs and in
   Attachment A. For the reasons detailed below, there is probable cause to believe that there is
   evidence of violations of 29 U.S.C. § 501(c), Embezzlement of Union Funds; 29 U.S.C. §
   439(b) and (c), Filing False LM Reports and Maintaining False Union Records; 18 U.S.C. §§
   1341 & 1343, Mail and Wire Fraud; 18 U.S.C. §§ 1956 & 1957, Money Laundering; -

  -....aandconspiracy to commit the same, as further described in Attachment B, at the
   SUBJECT PREMISES.

         3.      I am a Special Agent with the U.S. Department of Labor, Office of Inspector
  General, Office oflnvestigations - Labor Racketeering and Fraud (DOL-OIG/01-LRF), and was
  previously employed as a Senior Investigator with the U.S. Department of Labor, Office of
  Labor Management-Standards (DOL-OLMS). I have been employed within the DOL since
  September 2006 and am currently assigned to the DOL-OIG Detroit Field Office.

          4.     I have graduated from the Criminal Investigator Training Program (CITP) and the
  Inspector General Investigator Training Program (IGITP) at the Federal Law Enforcement
  Training Center (FLETC), I attended and participated in joint in-service sessions for DOL-
  OIG/01-LRF agents and Federal Bureau of Investigation (FBI) agents, for training on the current
  criminal laws prohibiting labor racketeering and other criminal violations of Title 18 and Title 29
  of the United Stated Code. I have also received training in documentary and electronic evidence
  given by members of the Computer Crime & Intellectual Property Section (CCIPS) of the U.S.
  Department of Justice.

          5.      During my years at the Department of Labor, I have conducted numerous
  investigations into criminal violations of both Title 29 and Title 18 of the United States Code.
  Through my training and investigative casework involving labor organizations, I am familiar
  with the operation, administration, and business practices of labor unions and the corporate
  employers with which they negotiate.

          6.         I make this affidavit based upon personal involvement in the subject criminal
  investigation, including review of financial, property and business records, review of email
  communications, interviews of witnesses, the execution of search warrants, the seizure and
  review of physical and electronic evidence, and law enforcement surveillances. I have also been
  provided with information and reports from other law enforcement agents and officials from the
  FBI and Internal Revenue Service - Criminal Investigations (IRS-CI). This affidavit does not
  contain all of the facts developed to date in the underlying investigation and is being submitted
  for the purpose of establishing probable cause for the requested search warrant.
                                                     1
Case:
  Case:
      4:19-mj-01378-JMB
         4:19-mj-01378-JMBDoc.
                             Doc.
                               #: #:
                                  9-114
                                      *SEALED*
                                         Filed: 10/07/19
                                                   Filed: 10/04/19
                                                           Page: 3 ofPage:
                                                                      40 PageID
                                                                           3 of 40#:PageID
                                                                                     112
      Case: 4:19-mj-01378-JMB Doc.#: 1 #:Filed:
                                            68 08/21/19 Page: 3 of 40 PagelD #: 3



                              Summary of the Relevant Labor Statutes

            7.     The Labor-Management Reporting and Disclosure Act (LMRDA), also known as
   the Landrum-Griffin Act, is a Federal statute that regulates certain aspects of internal union
   affairs. Labor organizations comprised wholly or in part of private sector employees are covered
   by the Act. The LMRDA guarantees union members rights such as the right to participate in
   union meetings and vote in union elections. The Act also contains reporting provisions that
   require unions to disclose information about their structure and financial condition (called LM
   Reports). Section 206 of the LMRDA creates an affirmative obligation for union officials to
   maintain records that explain or clarify entries on the union's LM reports and allow the reports to
   be checked for accuracy and completeness. The statute makes filing of a false LM report or false
   entries, including willful concealment, in union records a crime. Finally, the LMRDA provides
   safeguards for protecting labor organization funds and assets through criminalizing the
   embezzlement of union funds or assets by any officer or employee of the organization.

                                    Summary of the Investigation

          8.


                                                  centered largely in Southeast Michigan. To date,
   eight individuals have been convicted of crimes for their roles in criminal activity uncovered by
   the investigation. Many of these charges and convictions involved UAW officials' improper
   receipt of things of value from FCA officials and others acting on their behalf.

           9.     However, the investigation has more recently uncovered a multi-year conspiracy
   involving the most senior ofUA W officials to embezzle, steal, and unlawfully and willfully
   abstract and convert UAW funds to purchase luxury items and accommodations for their own
   personal benefit. The outlay of the funds was not properly approved, concealed from the view of
   the UAW members, and used for the personal benefit of the upper echelon of union officials who
   were elected to represent the members' best interests above their own.

         IO.    The investigation has shown that these officials (1) obtained fraudulent
  "approval" through the submission of vouchers that misrepresented a ments as official business
  and c nceal d the t e de f f                     t

                               These schemes resulted in the UAW filing false LM reports with
  the U.S. Department of Labor by making material misrepresentations as to the true nature of the
  expenses, subsequent money laundering transactions and mail/wire fraud activi involvin the
  concealment and movement of the money.




                                                   2
Case:
  Case:
      4:19-mj-01378-JMB
         4:19-mj-01378-JMBDoc.
                            Doc.
                               #: #:
                                  9-114
                                      *SEALED*
                                         Filed: 10/07/19
                                                   Filed: 10/04/19
                                                           Page: 4 ofPage:
                                                                      40 PageID
                                                                           4 of 40#:PageID
                                                                                     113
    Case: 4:19-mj-01378-JMB Doc.#: 1 Filed:
                                         #: 69 08/21/19 Page: 4 of 40 PagelD #: 4



                                           Background

                                    The UAW and its Structure

         11.     The UAW is a "labor organization" as defined in the LMRDA, with its
  headquarters based in Detroit, Michigan. The UAW represents hundreds of thousands ofnon-
  management workers employed in private industry at numerous locations in Michigan and across
  the United States. The UAW engages in contract negotiating sessions with FCA, Ford, GM, and
  dozens of other employers that establish collective bargaining agreements (CBA) covering
  wages, working conditions, and numerous related benefits for the rank-and-file UAW members.

          12.     Like most unions, the UAW is a "tiered" organization. The UAW International
  Union is the union's parent body and is located within the Eastern District of Michigan (EDMI)
  at 8000 East Jefferson A venue, Detroit, MI 48214. Colloquially, the union's headquarters is
  known as "Solidarity House" or "Solid House" amongst its members and may be referenced as
  such in this affidavit. Most rank-and-file UAW members belong to local unions, which
  generally are organized by either employer, plant, or geographic area. According to the UAW's
  website, UAW members belong to more than 600 local unions and are supported by Solidarity
  House and its nine regional offices.

          13.     The UAW Regions are administrative arms of Solidarity House located across the
  United States. The UAW Region 5 Office (REGION 5) is located within the Eastern District of
  Missouri (EDMO) at 721 Dllilll Road, Hazelwood, MO 63042. According to the union's
  website, UAW Region 5 covers 17 western states and has sub offices in Dallas, TX, Kansas City,
  MO, and Pico Rivera, CA. REGION 5 represents UAW members who work in the academia,
  auto parts, aerospace, and beverage container industries for employers like GM, Ford, Lear
  Corp., Lockheed, Raytheon, and Vought.

           14.    Agents have learned that the UAW Region 5 Midwest States CAP Council
  (MIDWEST CAP) and Region 5 Southwest States CAP Council (SOUTHWEST CAP) operate
  within REGION S's jurisdiction. The CAP councils are the UAW's "Community Action
  Programs." The MIDWEST CAP is located within the EDMO and co-located with REGION 5
  at Region S's headquarters at 721 Dllilll Road, Hazelwood, MO 63042. The SOUTHWEST CAP
  is located within the Northern District of Texas (NDTEX) at 1341 W. Mockingbird Lane, Suite
  301 W, Dallas, TX 75247. According to the UAW Constitution, the CAP Councils are "designed
  to improve and enrich the quality of American life" and otherwise promote and engage in
  community activism. The UAW CAP councils are funded through "per-capita" tax payments
  derived from dues money collected by the UAW local unions and are subject to the same
  governance as Solidarity House and UAW locals. The UAW CAP Councils are "labor
  organization[s]" as defined in the LMRDA and file LM reports with the U.S. Department of
  Labor.




                                                3
Case:
  Case:
      4:19-mj-01378-JMB
         4:19-mj-01378-JMBDoc.
                            Doc.
                               #: #:
                                  9-114
                                      *SEALED*
                                         Filed: 10/07/19
                                                   Filed: 10/04/19
                                                           Page: 5 ofPage:
                                                                      40 PageID
                                                                           5 of 40#:PageID
                                                                                     114
     Case: 4:19-mj-01378-JMB Doc.#: 1 #: Filed:
                                            70 08/21/19 Page: 5 of 40 PagelD #: 5



                                       The UAW's Governance

           15.     The UAW is governed by the UAW Constitution, which lays out the
  organization's objects, structure, officers, and framework. The UAW holds elections every four
  years to elect its officers. The officers include the President, Secretary-Treasurer, three (3) Vice
  Presidents, and nine (9) Regional Directors. These officers hold de facto positions on the
  union's International Executive Board (IEB), which is the highest authority in the UAW between
  meetings of the International Convention of UAW Delegates. On occasion, the IEB issues
  guidance in the form of Administrative Letters. These letters serve as policy clarification or to
  fill in gaps in the governance of the union.

          16.      Both Federal Law and the UAW Constitution impute a fiduciary duty on union
  officers to manage the funds and property of the union solely for the benefit of its members. The
  UAW Constitution has a special section entitled the Ethical Practices Code (EPC), which
  prescribes the moral principles to which all UAW members and officials must adhere. Like the
  EPC, multiple Administrative Letters prohibit moral turpitude, self-dealing, the mere appearance
  of conflicts of interest, and leveraging union positions for personal advantage. Furthermore, the
  EPC states: "Union funds are held in sacred trust for the benefit of the membership." and "No
  officer or representative shall accept "kickbacks, " under-the-table payments, valuable gifts,
  lavish entertainment or any personal payment of any kind. "

           17.      The union's Financial Officers Manual discloses that the UAW operates on a
  "voucher system." This means that all "order[s] on the treasury" (aka check requests) must be
  attested to by two officers who can verify or "vouch" for these actions. The UA W's "voucher
  system" is also supported by a June 4, 1957, Administrative Letter issued by famed UAW
  President Walter Reuther. This letter indicates that the UAW adopted the "AFL-CIO's CODE
  OF MINIMUM ACCOUNTING AND FINANCIAL CONTROLS FOR AFFILIATES," which
  states in part, "All expenditures should be approved by proper authority under constitutional
  provision and be recorded and supported by vouchers; providing an adequate description of the
  nature and purpose of the expenditure sufficient for a reasonable audit by internal and
  independent auditors."
Case:
  Case:
      4:19-mj-01378-JMB
         4:19-mj-01378-JMBDoc.
                            Doc.
                               #: #:
                                  9-114
                                      *SEALED*
                                         Filed: 10/07/19
                                                   Filed: 10/04/19
                                                           Page: 6 ofPage:
                                                                      40 PageID
                                                                           6 of 40#:PageID
                                                                                     115
    Case: 4:19-mj-01378-JMB Doc.#: 1 Filed:
                                         #: 71 08/21/19 Page: 6 of 40 Page ID#: 6



          20.    Vance Pearson (PEARSON) is currently the Regional Director of UAW Region 5
  and has been such since June 2018. This makes PEARSON one of the most senior officials in
  the UAW and a member of the IEB. In ms position as Regional Director, PEARSON is
  responsible for representing the best interests of the tens of thousands ofUAW members
  employed witmn Region 5. PEARSON has been an officer or employee of the UAW continually
  since 2002. In 2003, PEARSON was assigned to Region 5 as a servicing representative
  responsible for collective bargaining, arbitraf                             ·
  third in command of Region 5 and reported t




                     The Embezzlement and Fraudulent Approval Scheme

                                     Palm Springs, California

          24.    The investigation has revealed an embezzlement scheme whereby UAW officials
  hid their personal use of UAW money without any legitimate union business purpose. These
  UAW officials have intentionally and fraudulently concealed these personal expenses within the
  cost of UAW leadersmp and training conferences in order prevent their discovery by the
  government and the UAW membersmp.

           25.     The investigation has disclosed that the UAW controls multiple bank accounts
   located in the EDMI at JP Morgan Chase Bank N.A. Tms includes the union's checking account
 -          at JPMorgan Chase Bank Dearborn Branch listed at 14901 Ford Road, Dearborn, MI
 ~ A B A Routing# 072412927). Review of the union's books and records show that
   between 2014 and 2017, the union outlaid by check or wire, over $1 million to the Renaissance

                                                 5
Case:
  Case:
      4:19-mj-01378-JMB
         4:19-mj-01378-JMBDoc.
                            Doc.
                               #: #:
                                  9-114
                                      *SEALED*
                                         Filed: 10/07/19
                                                   Filed: 10/04/19
                                                           Page: 7 ofPage:
                                                                      40 PageID
                                                                           7 of 40#:PageID
                                                                                     116
    Case: 4:19-mj-01378-JMB Doc.#: 1 Filed:
                                         #: 72 08/21/19 Page : 7 of 40 PagelD # : 7



  Palm Springs Hotel (RPSH) in Palm Springs, CA. Listed below is a selection of those checks
  and wires:


               8/15/2014                                                         $175,000
                1/5/2015                                                         $150,000
               6/8/2015                                RPSH                      $245,000
               5/26/2016                               RPSH                      $175,000
               12/8/2016                                                          $80,000
               1/18/2017                                                          $25,000
                                                                                 $175.000


          26.    The union's publicly available LM-2 Reports filed with the U.S. Department of
  Labor for 2014 through 2017 represent that the destination of those expenditures was the RPSH,
  a hotel in Palm Springs, CA. Furthermore, the UAW discloses that the purpose of the payment
  was deposits and expenses associated with the UAW's 2014 to 2018 Region 5 Leadership
  Conference (Region 5 Conference).

           27.    Agents have learned that the Region 5 Conference is an event that traditionally
  occurs each January in Palm Springs, CA. Ostensibly, the purpose of the Region 5 Conference is
  to train local union leadership on issues that affect them, such as bargaining, wievance
  adjudication, and the proper administration of the union. According to the "Call Letter" (the
  official announcement of the conference) issued by the UAW, the Region 5 Conference typically
  lasts between 3 and 5 days. However, UAW officials, includin~               PEARSON,
                 and others would spend weeks and/or months living in Palm Springs enjoying an
  extravagant lifestyle paid for with UAW funds.

           28.    Agents obtained and reviewed the UAW Payment Request Forms (commonly
  known as ''vouchers") that requested the disbursement of UAW funds and provided the
  underlying supporting documentation related to the exQenses. Agents found that the vouchers
  were authorized/approved by-            PEARSON, and-             or some combination thereof
  depending on the instance. Review of the vouchers disclosed that the payments listed above
  were "deposits" or advance payments made to the RPSH for the Region 5 Conference. Cursory
  examination of the agreement reflected expenses one might expect to see when conducting a
  legitimate training conference. That is to say, the securing of a block of hotel rooms, meeting
  rooms, and audio-visual fees. However, upon an in depth review, agents also noted language in
  the contracts regarding the creation of a "Master Account," which provided "UAW authorized
  staff may sign for payments (charges) at local restaurants, golf courses, and additional retail
  outlets, and the Hotel will post these charges to their Master Account."

           29.    Agents contacted the RPSH and spoke with
  -      who indicated that the UAW had a "Direct Bill" or ' aster ccount arrangement wit
   the hotel. This allowed senior UAW officials to deposit funds up-front and run a tab for retail,
   grocery, meal, liquor, cigar, and other entertainment expenses at vendors in and around Palm
   Springs. The RPSH would satisfy those debts using funds from the UAW's deposit. llllalso

                                                   6
Case:
  Case:
      4:19-mj-01378-JMB
         4:19-mj-01378-JMBDoc.
                            Doc.
                               #: #:
                                  9-114
                                      *SEALED*
                                         Filed: 10/07/19
                                                   Filed: 10/04/19
                                                           Page: 8 ofPage:
                                                                      40 PageID
                                                                           8 of 40#:PageID
                                                                                     117
    Case: 4:19-mj-01378-JMB Doc.#: 1 Filed:
                                         #: 73 08/21/19 Page: 8 of 40 PagelD #: 8



  stated that a significant portion of UAW funds was used to pay local companies for offsite
  housing including villas with private pools and condominiums in gated neighborhoods for select
  UAW officials. The investigation has established that the conspirators used the Master Account
  as a way to conceal the embezzling of union funds for their own personal use.
          30.     Armed with this knowledge, agents obtained not ~nly records from the RPSH, but
  also from the vendors paid by the RPSH on the UAW's behalf. Agents noticed many expenses
  that are inconsistent with the legitimate conduct of union business, were not disclosed to the
  UAW's HQ at Solidarity House, and did not appear on the union's LM reports. Records show
  over $600,000 of the money paid by UAW to RPSH was used by the hotel to satisfy debts
  incurred and arranged by senior UAW officials at Holly Homes, Desert Princess Rentals, LG
  Prime Steak House, Johnny Costa's Ristorante, Las Casuelas, Indian Canyons Golf Resort,
  Gary's Sales, and the Tinder Box, between 2014 and 2017. In many, if not all instances, -
  PEARSON, and-              were the individuals that made the underlying billing arrangements.
  Agents also noted that these expenses were concealed in line items on the RSPH master invoice
  called "off-site rooms" and "off-site functions" or variations thereof.

          31.     Agents determined that through the RPSH, the UAW paid over $400,000 to Palm
   Springs area businesses Holly Homes, Desert Princess Rentals, and Home Cleaning Services of
  America between 2015 and 2017. Records and testimony disclosed that off-site condominiums
  and villas with private pools and hot tubs in gated communities were secured for individual high-
 ~ officials, including-                                    PEARSON,              and
 -               A~~signedto
  and PEARSON . . . . . . . . discuss the villas and condomin~gements between
  2015 and 2018. Agents found examples oflmllillltEARSON, and -                signing vouchers
  to the UAW requesting "deposit" payments to the RPSH even after they had been directly
  involved in making arrangements with Holly Homes, Desert Princess Rentals, and/or Cleaning
  Services of America. A selection of notable findings include:

         a.      According to the official call letter, the 2014 Region 5 Conference took place
         between January 1 4 - l ~ s ) . However, records indicate individual villas were
         rented for -      and- -from December 27, 2013 to January 27, 2014 (3i'
         days).

         b.       According to the official call letter, the 2015 Region 5 Conference took place
         between January 5-9, 2015 (5 days). However, records indicate individual villas were
          . I . I I I       from about December 28, 2014 to January 31, 2015 (34 days);
                            about December 25, 2014 to January 31, 2015 (37 days); and
                           m about December 25, 2014, to January 31, 2015 (37 days).

         c.      According to the official call letter, the 2016 Region 5 Conference took place
         between January 11-15, 2016 (5 days). However, records indicate that a villa was rented
         at 67-740 S. Trancas, Cathedral City, CA for                   between December 24, 2015
         and February 29, 2016 (67 days) at a total cost over $11,000 to the UAW. A villa located
         at 29-296 W. Laguna, Cathedral City, CA was rented for-                 between December
         17, 2015 and March 31, 2016 (105 days) at a total cost of over $15,000 to the UAW. A
         villa located at 67-698 S. Natoma, Cathedral City, CA was rented for -         from
                                                    7
Case:
  Case:
      4:19-mj-01378-JMB
         4:19-mj-01378-JMBDoc.
                            Doc.
                               #: #:
                                  9-114
                                      *SEALED*
                                         Filed: 10/07/19
                                                    Filed: 10/04/19
                                                            Page: 9 ofPage:
                                                                       40 PageID
                                                                            9 of 40#:PageID
                                                                                      118
     Case: 4:19-mj-01378-JMB Doc.#: 1 #: Filed
                                            74: 08/21/19 Page : 9 of 40 PagelD #: 9



          December 28, 2015 to February 29, 2016 (63 days), at a total cost of over $10,000 to the
          UAW.
          d.      According to the official UAW call letter, the 2017 Region 5 Conference took
          place between January 9-13, 2017 (5 days). Agents found that PEARSON executed a
          rental agreement for the property located at 67-619 S. Laguna, Cathedral City, CA for
          December 1, 2016 to April I, 2 0 ~ 1 days). Desert Princess Rentals recorded
          the inhabitant of that address as -            The total cost of the single villa was over
          $20,000 and was satisfied with funds fro~ the UAW.

           32.     Between 2016 and 2018, Agents learned that over $60,000 of UAW funds were
   used for meals at Palm Springs area restaurants LG Prime Steak House and Johnny Costa's
   Ristorante paid via the master billing arrangement. Ostensibly, these meals were falsely
   represented to be part of the Region 5 Conferences. In fact, some of these meals took place far
   outside the dates of the conferences. Like the villa expenses, the subject vouchers submitted to
   Solidarity House make no mention of the meals. Furthermore, investigating agents found no
   records detailing the business purpose of the meals and those in attendance as is required by the
   LMRDA to substantiate the expenses. Agents obtained underlying receipts from the vendors and
   found multiple instances of the meals taking place outside the official conference dates and the
   significant purchases of wine and liquor. For example, the call letter indicates that the 2017
   UAW Region 5 Conference took place between January 9-13, 2017. However, agents found that
   the following meals were paid for with UAW funds under the fraudulent claim that the meals
   related to the Region 5 Conference:

          a.      An LG Prime Steak House invoice reflecting a December 31 , 2016 (New Year' s
          Eve) meal totaling over $6,599.87, which included $1,942 in liquor, $1,440 in wine, and
          what appears to be an $1,100 tip . The bill also indicates the purchase of four (4) bottles
          of Louis Roederer Cristal Champagne totaling $1 ,760. The Louis Roederer website
          indicates that Cristal Champagne is the company' s flagship brand, which was originally
          created "in 1876 to satisfy the demanding tastes of [Russian] Tsar Alexander II."

          b.      A Johnny Costas Ristorante invoice from December 29, 2016, totaling $2,079.
          This meal included the purchase of multiple glasses of Crown Royal XR (Extra Reserve)
          at $40 a glass, a drink that Crown Royal Distillery describes as "the rarest in our extra
          rare whiskey series."

          c.     Another Johnny Costas Ristorante invoice from January 3, 2017, totaling
          $2,292.65 . This meal included the purchase of multiple glasses of Crown Royal XR and
          Macallan 18-Year-Old Scotch at $40 a glass.

          d.      Another LG Prime Steakhouse receipt from January 5, 2017, reflect the outlay of
          $4,827.77. Notable purchases include glasses of 17-year-old Macallan Scotch at $25 per
          glass and eight (8) bottles of Duckhorn 3 Palms Merlot (aka wine) purchased at $180 a
          bottle totaling $1,440.




                                                   8
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               10 of 40Page:
                                                                        PageID
                                                                             10 #:
                                                                                of 119
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed:#:08/21/19
                                              75       Page: 10 of 40 PagelD # : 10




         33.     Agents determined that through the RPSH master billing arrangement, the UAW
 paid the Indian Canyons Golf Resort over $80,000 between 2015 and 2018 for purchases made
 by a set of people using the nom de guerre of the '                    ' Indian Canyons Golf
 Resort records indicate that expenses included food and beverage, green fees, club rental, and
 retail purchases. More often than not, these expenses occurred outside the official dates of the
 year~ences. Additionally, many of these invoices were signed by -                  , PEARSON,
 and . . . . Again, Agents note the absence of disclosure of the golf and merchandise expenses
 to Solidarity House on vouchers submitted to secure funding. Agents also found examples of
 expenses that on their face are inconsistent with the legitimate conduct of union business. For
 example:

        a.     A purchase of over $3 ,000 at the Ind~           ons pro shop on December 29, 2014.
        The invoice appears to bear the signature ofJllllllla Purchases include men's and
        women' s shirts, jackets, hats, visors, and sunglasses.

        b.      An almost $900 purchase at the Indian Canyons pro shop on January 2, 2016.
        The invoice appears to bear the signature o-       Purchases include, hats, gloves, a
        golf bag, jackets, socks, and "fashion shorts."

        c.      A purchase of over $2,000 at the Indian Canyons pro shop on December 31 , 2016.
        The invoice appears to bear the signature of PEARSON and contains the hand written
        name "Vance Pearson" directly under the signature. Purchases include polo shirts, shoes,
        jackets, hats, and "Men's Fashion Short[s)."              ·

         34.     Agents reviewed Indian Canyon's Golf Resort records and noted significant
 purchases of green fees billed to the                      The records also indicate that greens
 fees were for golf played outside the dates of the official conference dates. For instance in 2015 ,
 the official Region 5 Conference took place between January 5 and 9, 2015. Indian Canyon's
 records indicate that 107 18-hole rounds of golf (or 1,926 holes) were paid for by the UAW
 outside the conference dates. Green fees were secured as early as December 29 and as late as
 January 29 at a total cost of almost $9,000 to the UAW membership:

                                     $ per        Holes      Running      Total Running
             Date       Golfers
                                     Round        of Golf     Total        Cost   Total
          12/29/2014       10         $74           180        180         $740        $740
          12/30/2014       12          $74            2 16     396         $888      $1,628
           1/2/2015         9          $84            162      558         $756      $2,384
           1/3/2015        10          $84            180      738         $840      $3,224
           1/4/2015        11          $84            198      936         $924      $4,148
           1/13/2015       12          $84            216      1152      $1,008      $5 ,156
           1/14/2015        8          $84            144      1296        $672      $5 ,828
           1/15/2015        3          $84            54       1350        $252      $6,080
           1/17/2015        8         $110            144      1494        $880      $6,960
           1/18/2015        2          $84            36       1530        $168      $7,128
                                                  9
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                           Doc.#:#:14
                                    9-1Filed:
                                        *SEALED*
                                              10/07/19Filed:
                                                         Page:
                                                             10/04/19
                                                                11 of 40Page:
                                                                         PageID
                                                                              11 #:
                                                                                 of 120
                                                                                    40
  Case : 4:19-mj-01378-JMB Doc.#: PageID
                                    1 Filed:#:08/21/19
                                               76        Page: 11 of 40 PagelD #: 11




            1/19/2015        4           $84            72        1602        $336      $7,464
            1/24/2015        2           $84            36        1638        $168      $7,632
            1/25/2015        6           $84            108      1746         $504      $8,136
            1/27/2015        3           $84            54       1800         $252      $8,388
            1/29/2015        7           $84            126      1926         $588      $8,976
                            107

         35.    Agents determined that through the RPSH, the UAW paid almost $50,000 for
 cigar and tobacco related expenses between 2014 and 2018 at The Tinder Box in Palm Springs,
 CA and Gary's Sales in Parker, AZ. Like the expenses detailed above, no mention of cigars was
 made to Solidarity House in securing funding for the Region 5 Conferences. Notable items
 include:

         a.      A 2014 Tinderbox invoice issued to "                                  ' for an over
         $1,800 purchase that included four (4) stainless steel table cutters at $72.50 a piece for a
         total of$285 and four (4) 100 count humidors at $187.50 each for a total of$750.

         b.     The November 2016 Gary's Sales invoice issued to "UAW C/0 VANCE
         PEARSON" for an over $13,000 purchase that included 16 boxes of Diamond Crown
         Churchills at $243 a box (totaling $3,888) and 10 boxes of Ashton Monarch Tubos cigars
         at $274.50 a box (totaling $2,745). Handwritten on the bottom of the invoice reads "Hi
         Vance, Thank You & Merry Christmas."

         c.     A December 2015 Gary's Sales invoice issued to"                        'in
         Hazelwood, Missouri for a $13,046.91 purchase that included an order for 12 boxes of
         Ashton Double Magnum cigars at $268.00 per box (totaling $3,216) and 12 boxes of
         Ashton Monarch Tubos cigars at $274.50 a box (totaling $3,294). Handwritten on the
         bottom of the invoice reads "Hi-    Thank you & Happy New Year."

         d.      A 2017 Tinderbox invoice issued to "UAW C/0 VANCE PEARSON" for over
         $1,700 that included a single 400-count humidor for $450 and 10 "Big Stinky Ashtrays"
         totaling $299.50.

           36.     During the review of the RPSH records, agents noted the name of-                  g11
         of the documents originatin from the RPSH. F llow-up with -               disclosed that lllll
                        f the RPS                                      interfaced directly with UAW
  officials          PEARSON, an                with respect to the UAW Region 5 Leadership
  Conferences. -           confirmed the "Ma~ement" billing arrangement as described by
llll and detailed in the sales agreements. -            added that the arrangement was made at the
           of the union. While invoicing the 2015 conference,lallllwas approached by- .
            asked -        to conceal the condominium, villa, meal, golf, and cigar e ~ by
- falsely inflating hotel room  rentals on the RPSH invoice. However, -           told-         that
llllllcould not do it because it would be wrong to fraudulently hide the expenses. Soon thereafter,
allllltpproached -               -        askecllllllto lump the expenses together into line items like
  "outside activities" and "outside housing." -           and RPSH agreed to the compromise, but

                                                   10
   - - - - - - - - -- -- - -- --                       -   --   -   --------

Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               12 of 40Page:
                                                                        PageID
                                                                             12 #:
                                                                                of 121
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed:#:
                                            08/21/19
                                              77       Page: 12 of 40 PagelD # : 12




lllllfett personally conflicted, as.      believed the purpose of the endeavor was to conceal the
true nature of the union's expenditures from its members.

                                        Coronado, California

       37.     Once agents recognized the fraudulent expenditure of UAW funds in Palm
Springs for the Region 5 Conference, they began reviewing other "training" and "conference"
expenses related to REGION 5. Financial records show that between 2014 and 2018, the UAW
HQ paid over $200,000, and the UAW's SOUTHWEST CAP paid over $195,000 to the Loews
Coronado Bay Resort (Coronado Resort) in Coronado, CA for the UAW Region 5 Community
Action Program (CAP) Conference.

        38.    Agents have determined that the subject UAW SOUTHWEST CAP funds were
paid via check drawn against a checking account endinglllllllat Enterprise Bank and Trust
headquartered in Clayton, MO and located in the EDMO (ABA Routing# 081006162). The
UAW funds were drawn on the EDMI based account previously identified.

       39.     Agents obtained the subject vouchers submitted to the UA ~ a t Solidarity
House and determined that they were signed by          I PEARSON, and -         or some
combination thereof. The majority of funds paid to the Coronado Resort by Solidarity House
based on the vouchers were made as "advance" payments.

        40.    Records from the Coronado Resort indicate that the union had a similar master
billing arrangement as the RPSH in that the Coronado Resort was not the ultimate destination of
the union funds, but merely a temporary stop. For example:

        41.    Agents found that the Coronado Resort directed over $25,000 in UAW funds to
Access Destinations (an event service company) for high-end meals and excursions in 2015 and
2016. Access Destination records show that the expenses preceded the official meeting dates of
the CAP Conference. The outlay of union funds covered chauffeured transportation to private
dining events including purchases of 18-year old Macallan Scotch, Crown Royal Reserve, and
other high-end liquor and meal expenses. Ag~          discovered over $2,000 in excursion
expenses for senior UAW officials, including -        and their spouses for tickets to the San
Diego Zoo's Safari Park as well as horseback riding on the beach.

       42.      Additionally, agents discovered the Coronado Resort used UAW advances to pay
for over $70,000 to Showtime Golf between 2015 and 2018 for green fees at The Maderas Golf
Club, The Grand Del Mar Golf Resort, and The Torrey Pines Golf Club as well as retail
purchases at golf course pros shops. In one example, $4,599.93 of UAW funds was spent at the
Grand Del Mar Pro Shop outside the conference dates for clothing and golf equipment, including
polo shirts, jackets, ribbon belts, pullover jackets, gloves, hats, shorts, pants, and golf balls. That
same day, the UAW also paid for 2-hour horseback trail rides for five individuals.

                                    Lake of the Ozarks, Missouri

        43.   Agents have even more recently uncovered a similar pattern of concealed
expenses surrounding REGION 5 events in Lake of the Ozarks, MO. Financial records show
that between 2014 and 2018, the UAW HQ in Detroit paid over $300,000, and the MIDWEST
                                                  11
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*10/07/19Filed:
                                                          Page:
                                                              10/04/19
                                                                 13 of 40Page:
                                                                          PageID
                                                                               13 #:
                                                                                  of 122
                                                                                     40
  Case: 4:19-mj-01378-JMB Doc.#: 1    Filed :#:
                                   PageID     08/21/19
                                                78       Page: 13 of 40 PagelD #: 13




CAP paid over $190,000 to the Lodge of Four Seasons (Four Seasons) in Lake Ozark, MO for
union events like the Region 5 Retired Workers IAC Training and Region 5 Staff Meetings.

        44.   Agents have determined that the subject MIDWEST CAP funds were paid via
check drawn against a checking account endin. . . .at Enterprise Bank and Trust based in
Clayton, MO (ABA Routing# 081006162). The UAW funds were drawn on the previously
identified EDMl-based bank account.




        46.    Agents obtained records from the Four Seasons and determined that the union had
a similar arrangement as at the RSPH in Palm Springs and at the Coronado Resort in San Diego,
CA. That is to say, the union advanced money to the Four Seasons, and the Four Seasons used
that money to offset expenses incurred by senior UAW officials at outside vendors. Agents
determined that over $45,000 was spent by the UAW on meals and liquor; over $75,000 on golf
green fees, golf merchandise, and accoutrements, including multiple sets of golf clubs; over
$3,000 was spent on merchandise like clothing in the hotel store; over $8,000 was spent in spa
treatments, and over $1,000 was spent at a local gun range.

                                            Interviews

                                      was a senior UAW official in the C
                                        eported to UAW Vice President
                                                                      In June 2017      entered
into a cooperation agreement with ~vernment and agreed to enter a felony guilty plea. As
part ofllllllcooperation agreement, -      agreed to provide truthful and complete information
regarding criminal activity o~            d others. In and before June of2017,1111i1Provided
information to federal investigators concerning a multi-year pattern of prohibited payments to
union officials, extortion, mail fraud, money launde.3.and other criminal activities.
Significant portions of the information provided by-        has been corroborated by bank records,
credit card records, text and email communications, records from vendors and other third parties,
and interviews with other witnesses. On that basis,llllis considered a reliable source of
information.




                                                12
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                              10/07/19Filed:
                                                         Page:
                                                             10/04/19
                                                                14 of 40Page:
                                                                         PageID
                                                                              14 #:
                                                                                  of 123
                                                                                     40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed: #:
                                             08/21/19
                                               79       Page : 14 of 40 PagelD #: 14




        49. -          told agents thatlllllwas tasked with ~ i n g - s and other UAW
officials' golf clubs to Palm Springs, CA in about 2015. -        was uncertain of the destination or
~ o s e and began asking other UAW officials to determine where to send the clubs. When
aallllfound out about            inquiries-        calledllllintolaiffice and bracecllllllwith
questions on the matter.         came to learn thatlllllllJinci other senior UAW officials
including-                   and              were staying in private villas in a gated Pal~ngs
community under the pretense that it was for the Region 5 Conference. alllldirected -            to
keep the matter quiet, as . did not want others to know about the arrangements. • told
agents that the outlay of union funds for such extravagant lodging was inappropriate, served no
legitimate union business p ~ and further that there was no reason for these officials to
attend the conference. Later, -leamed that senior UAW officials spent months at a time in
Palm Springs for the weeklong conference, which.          characterized as unequivocally wrong.
Much ofwhatlllllearned was from conversations with                           who told llllllabout
the happenings inside the villas in the gated community in 2015 and 2016.




        52.     -         toldagentsthat- -                                 PEARSON, - ,
-              and others spent months in Palms Springs, CA paid for by the UAW or FCA. The
UAW officials strung together meetings and conferences in Palm Springs, during which union
officials conducted little or no union business, to camouflage the month long stays. -
stated that the aforementioned officials stayed in private condominiums, golfed, dined at lavish
restaurants, and otherwise "partied" under the pretense that they were conducting union or labor-
management business. In reality, little to no union business was conducted. -              and other
similarly situated officials, like PEARSON, were directed by their seniors to outlay UAW and
employer funds to cover the expenses.               recalled an incident where . went shoppi~
the Indian Canyons Golf Resort and when                got to the checkout, the cashier asked if _
wanted to put the item~                  tab. The cashier also told her that                 had
spent about $1,000 on ~                 lier that day purchasing apparel, golf equipment, and other
                                                 13
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               15 of 40Page:
                                                                        PageID
                                                                             15 #:
                                                                                of 124
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed:#:
                                            08/21/19
                                              80       Page: 15 of 40 PagelD #: 15




 items at the pro shop. ~         haracterized the activity as wrong and an improper use of union
 and joint-training funds (depending on which entity paid).



                      was accompanied by his attorney during the interview, and the statements
 made by           were subject to a proffer agreement between the government and -          which
 barred the use of the statements or any evidence derived from the statements against -
~         onfirmed that all UAW expenses had to be properly approved and for the benefit of the
 UAW's membership. -              eviewed excerpts of the transactions detailed above from Palm
 Springs and the Coronado Resort, and. stated that they were outside what9',ould have
~ d , and that. did not know that union funds were being outlaid for such expenses.
-        indicated that the UAW' s accounting department cut the checks based on the
 representation that they were legitimate expenses made for legitimate union conferences.
-        did not believe that the union's LM reports gave an accurate picture of expenses
 surrounding the UAW Region 5 Leadership Conference and the UAW Region 5 CAP conference
 based on the vouchers submitted by UAW Region 5.



accompame y           attorney unng t e mterv1ew, an t e statements ma e                     were
subject to a proffer~nt between the government and                        which barred the use otJIIII
statements against- - -                 indicated tha-     office reviews the UAW vouchers,
classifies the payments, and helps prepare the union's LM reports based on the representations
made by those union officials requesting/authorizing the payment. . . . .indicated that there
is an understanding that union officials are maintaining all applicab"ie'rec'o'rds and making good-
faith representations on the check requests. -         reviewed select expenses from Palm
Springs, CA and San Diego, CA detailed above and indicated that.          had no idea that UAW
funds were being used for expenses like cigars, liquor, clothing, and excursions. -            stated
that any outlay of union funds had to be used for the benefit of the members and that ~       ad no
knowledge of the union benefit because .      had no knowledge of the expenses. -
confirmed that the source of the funds was the union's bank accounts located within the EDMI
and confirmed that all UAW vouchers, including the subject vouchers, were sent via U.S. Mail at
Solidarity House in Detroit.

         55.      Agents interviewed
 During the interview,-           was accompanied by      attorney, and the statements made by
-         were subject to a proffer agreement between the government and             , which barred
 the use of the statements or any evidence derived from the statements against          I-
 stated that the 'Master Account' billing arrangement at the RPSH was established at- -
 request, and that the urpose of it was to conceal the true nature of how the union money was
 being spent.           confirmed that • submitted false vouchers to the UAW to conceal the
 expenses at           direction. -       stated that . and PEARSON were involved in making
 the arrangements at RPSH and the Coronado Resort at -            behest. -        also confirmed
 that union monies were used for purchase of expensive cigars, high-end liquor, fancy meals, nice
 clothing, and extravagant lodging for high-level union officials and that those expenses were
                                                 14
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               16 of 40Page:
                                                                        PageID
                                                                             16 #:
                                                                                of 125
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed:#:08/21/19
                                              81       Page: 16 of 40 PagelD #: 16




  wrong. -            witnessed PEARSON and -             purchase golf clothing on the·-
-         ' account at the Indian Canyons Gol~                     believes that- ~
  events to curry favor with UAW President -                  who also enjoyed the lavish lifestyle.
-            stated that union monies were used to secure villas and pay for expenses for retired
  UAW members to attend and that those members had ~ m a t e reason to attend the events.
 -           stated that the retirees were simply friends o~           d/or               -        also
  indicated that this activity began before 2014 and that the UAW and REGION 5 has had similar
  billing arrangements for some time prior.




                                Money Laundering and Structuring

         57.     Based on my knowledge, training, and experience, and through consultation with
 other agents on this and other cases, I know that money laundering is the term given to financial
 transactions, which are conducted for the purpose of concealing funds, generated by illegal
 activity. Individuals engaged in laundering illegal funds often flow money through various bank
 accounts and nominees to avoid detection of law enforcement, conceal the true nature of the
 transactions, and give those funds the appearance of legitimacy.
       58.     As detailed above in paragraph 25, agents identified six checks and one wire
drawn on the UAW's bank accounts and issued to the Renaissance Palm Springs Hotel between
August 2014 and June 2017. Also as detailed above, the paymen~ted after fraudulent
authorization was obtained based on misrepresentations made by. . . . PEARSON, and
-       on UAW vouchers. The senior UAW officials concealed the embezzlement by
representing that the payments were advances for legitimate conference expenses surrounding
the Region 5 Conference, and that the ultimate destination of the funds was the RPSH.

                                                   15
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                              10/07/19Filed:
                                                         Page:
                                                             10/04/19
                                                                17 of 40Page:
                                                                         PageID
                                                                              17 #:
                                                                                  of 126
                                                                                     40
  Case: 4:19-mj-01378-JMB Doc. # : PageID
                                   1 Filed :#:08/21/19
                                               82       Page : 17 of 40 PagelD # : 17




         59.    Agents have identified, at least 40 subsequent payments totaling over $650,000
 made by the RPSH (doing business as HHC TRS Portsmouth, LLC) to the outside vendors
 identified above. These subsequent money-laundering transactions were made at the direction of
 senior UAW officials, including-          PEARSON, and-           and drawn off funds made
 available through the fraudulent "advances." T~           e t wer     disclosed to the UAW and
 made to satis the lavish ersonal lifestyles of- ·                      PEARSON,
                                     and other senior UAW officials. A schedule of the subject
 payments originating from the RPSH bank account are listed below:

  Check#    Check Date      Payor                         Payee                   Amount
    8621      9/17/2014     HHC TRS Portsmouth, LLC       Holly's Homes          $1 ,950.00
    8542      9/24/2014     HHC TRS Portsmouth, LLC       Desert Princess        $7,500.00
    8748     10/14/2014     HHC TRS Portsmouth, LLC       Desert Princess        $1,500.00
    8969     11/18/2014     HHC TRS Portsmouth, LLC       Holly's Homes        $19,577.00
    9139     12/23/2014     HHC TRS Portsmouth, LLC       Desert Princess      $44,525.00
    9145     12/23/2014     HHC TRS Portsmouth, LLC       Holly's Homes          $1 ,825.00
    9205       1/7/2015     HHC TRS Portsmouth, LLC       Holly's Homes          $5,175.00
    9374      1/27/2015     HHC TRS Portsmouth, LLC       Indian Canyon's        $6,082.15
    9469      2/11/2015     HHC TRS Portsmouth, LLC       Indian Canyon's      $18,176.30
   10625      7/23/2015     HHC TRS Portsmouth, LLC       Desert Princess       $9,000.00
   10914      9/16/2015     HHC TRS Portsmouth, LLC       Holly's Homes         $1,625.00
   11120     10/20/2015     HHC TRS Portsmouth, LLC       Holly's Homes        $28,985.00
   11336     11/24/2015     HHC TRS Portsmouth, LLC       Desert Princess      $47,619.89
   11400     12/15/2015     HHC TRS Portsmouth, LLC       Desert Princess       $5,465 .89
    2377       1/2/2016     HHC TRS Portsmouth, LLC       Desert Princess       $1,595.00
   11597      1/20/2016     HHC TRS Portsmouth, LLC       Gary Sale's          $ 13 ,046.91
   11605      1/20/2016     HHC TRS Portsmouth, LLC       Johnny Costas         $9,870.05
   11612      1/20/2016     HHC TRS Portsmouth, LLC       LG Prime             $11,284.05
   11632      1/20/2016     HHC TRS Portsmouth, LLC       Tinder Box            $2,634.80
   11661      1/27/2016     HHC TRS Portsmouth, LLC       Home Cleaning         $2,105.00
   11663      1/27/2016     HHC TRS Portsmouth, LLC       Indian Canyon's       $5,024.75
   11666      1/27/2016     HHC TRS Portsmouth, LLC       Johnny Costas         $2,150.27
   12045      4/6/2016      HHC TRS Portsmouth, LLC       Gary Sale's              $455.50
   12052      4/6/2016      HHC TRS Portsmouth, LLC       Home Cleaning         $1 ,175.00
   12055      4/6/2016      HHC TRS Portsmouth, LLC       Indian Canyon's      $16,551.10
   12089      4/6/2016      HHC TRS Portsmouth, LLC       Tinder Box               $134.83
   12689      7/6/2016      HHC TRS Portsmouth, LLC       Desert Princess       $7,334.62
   13541      11/2/2016     HHC TRS Portsmouth, LLC       Holly's Homes        $30,375.00
   13712     11/30/2016     HHC TRS Portsmouth, LLC       Desert Princess      $88,941.00
   13868     12/20/2016     HHC TRS Portsmouth, LLC       Desert Princess       $2,685 .00

                                              16
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                           Doc.#:#:14
                                    9-1Filed:
                                        *SEALED*
                                              10/07/19Filed:
                                                         Page:
                                                             10/04/19
                                                                 18 of 40Page:
                                                                          PageID
                                                                               18 #:
                                                                                   of 127
                                                                                      40
  Case : 4:19-mj-01378-JMB Doc. # : PageID
                                    1 Filed #:
                                            : 08/21/19
                                               83        Page : 18 of 40 PagelD # : 18




   13943       12/28/2016    HHC TRS Portsmouth, LLC        Gary Sale's            $ 13,688.66
   13965       12/28/2016    HHC TRS Portsmouth, LLC        Tinder Box              $1,584.95
   14046        1/11/2017    HHC TRS Portsmouth, LLC        Johnny Costas           $4,371.65
   14104        1/18/2017    HHC TRS Portsmouth, LLC        Indian Canyon's         $4,944.05
   14162        1/25/2017    HHC TRS Portsmouth, LLC        Johnny Costas           $6,120.40
   14252        2/8/2017     HHC TRS Portsmouth, LLC        Indian Canyon's        $14,971.68
   14257        2/8/2017     HHC TRS Portsmouth, LLC        LG Prime               $14,925 .80
   55629       7/24/2017     HHC TRS Portsmouth, LLC        Holly's Homes          $28,881.00
   56196       11/21/2017    HHC TRS Portsmouth, LLC        Holly's Homes           $5,585.00
   56200       11/21/2017    HHC TRS Portsmouth, LLC        Desert Princess        $71,422.62
   56473        1/22/2018    HHC TRS Portsmouth, LLC        Tinder Box              $1 ,720.53
   56501        1/26/2018    HHC TRS Portsmouth, LLC        Indian Canyon's        $19,822.69
   56503        1/26/2018    HHC TRS Portsmouth, LLC        Johnny Costas          $12,352.00
   56519        1/26/2018    HHC TRS Portsmouth, LLC        Gary Sale's            $13 ,535.62
   57920        11/1/2018    HHC TRS Portsmouth, LLC        Desert Princess        $52,270.00
                                                            TOTAL                 $660,565.76

        60.     Agents have also identified similar payments originating from the financial
 accounts of the Coronado Resort and the Four Seasons.
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               19 of 40Page:
                                                                        PageID
                                                                             19 #:
                                                                                of 128
                                                                                   40
 Case: 4:19-mj-01378-JMB Doc.#: 1PageID
                                     Filed: #: 84
                                            08/21/19  Page: 19 of 40 PagelD #: 19




                                         18
- - - - -- - -- - - -- --             ---   -
       Case:
        Case:4:19-mj-01378-JMB
              4:19-mj-01378-JMB Doc.
                                 Doc.#:#:14
                                          9-1Filed:
                                              *SEALED*
                                                    10/07/19Filed:
                                                                Page:
                                                                   10/04/19
                                                                       20 of 40Page:
                                                                                PageID
                                                                                     20 #:
                                                                                         of 129
                                                                                            40
         Case: 4:19-mj-01378-JMB Doc. #: PageID
                                          1 Filed:#:08/21/19
                                                     85        Page : 20 of 40 PagelD # : 20
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               21 of 40Page:
                                                                        PageID
                                                                             21 #:
                                                                                of 130
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed:#: 86
                                            08/21/19   Page: 21 of 40 PagelD #: 21




                                         20
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               22 of 40Page:
                                                                        PageID
                                                                             22 #:
                                                                                of 131
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc.#: 1PageID
                                     Filed :#: 87
                                            08/21/19  Page : 22 of 40 PagelD #: 22
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                              10/07/19Filed:
                                                         Page:
                                                             10/04/19
                                                                23 of 40Page:
                                                                         PageID
                                                                              23 #:
                                                                                 of 132
                                                                                    40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed: #: 88
                                             08/21/19   Page: 23 of 40 PagelD #: 23




                                         22
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               24 of 40Page:
                                                                        PageID
                                                                             24 #:
                                                                                of 133
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed:#:08/21/19
                                              89        Page: 24 of 40 PagelD #: 24




                                          23
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                              10/07/19Filed:
                                                         Page:
                                                             10/04/19
                                                                25 of 40Page:
                                                                         PageID
                                                                              25 #:
                                                                                  of 134
                                                                                     40
  Case: 4:19-mj-01378-JMB Doc. #: PageID
                                   1 Filed :#: 90
                                             08/21/19   Page: 25 of 40 PagelD # : 25




                                          24
- - - - - - - - - - -- - -- - --              --   -
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                              10/07/19Filed:
                                                         Page:
                                                             10/04/19
                                                                26 of 40Page:
                                                                         PageID
                                                                              26 #:
                                                                                 of 135
                                                                                    40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed: #: 91
                                             08/21/19   Page: 26 of 40 PagelD #: 26
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                              10/07/19Filed:
                                                         Page:
                                                             10/04/19
                                                                27 of 40Page:
                                                                         PageID
                                                                              27 #:
                                                                                 of 136
                                                                                    40
  Case: 4:19-mj-01378-JMB Doc.#: 1PageID
                                      Filed: #: 92
                                             08/21/19   Page: 27 of 40 PagelD #: 27




                                         26
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               28 of 40Page:
                                                                        PageID
                                                                             28 #:
                                                                                of 137
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed:#: 93
                                            08/21/19   Page: 28 of 40 PagelD # : 28




                                         27
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                           Doc.#:#:149-1Filed:
                                         *SEALED*
                                               10/07/19Filed:
                                                          Page:
                                                              10/04/19
                                                                 29 of 40Page:
                                                                          PageID
                                                                               29 #:
                                                                                  of 138
                                                                                     40
  Case : 4:19-mj-01378-JMB Doc . # : PageID
                                     1 Filed:#:08/21/19
                                                94        Page: 29 of 40 PagelD # : 29




                                           28
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                           Doc.#:#:14
                                    9-1Filed:
                                        *SEALED*
                                              10/07/19Filed:
                                                         Page:
                                                             10/04/19
                                                                30 of 40Page:
                                                                         PageID
                                                                              30 #:
                                                                                 of 139
                                                                                    40
  Case: 4 :19-mj-01378-JMB Doc.#: PageID
                                    1 Filed:#: 95
                                             08/21/19   Page: 30 of 40 PagelD # : 30




                                   The "Culture of Alcohol"

         85.    During the course of the investigation, agents have developed significant
 information concerning the "culture of alcohol" that exists in the senior ranks of the UAW. Said
 term was first u s ~ W o f f i c i a l - u r i n g interviews with agents. In those and
 other interviews. . . . . detailed the outlay ofNTC training funds used to purchase significant
 amounts ofliquor and custom-labeled bottles of wine for senior UAW officials including a bottle
 of Crown Royal Whiskey purchased for                  costing $185.

        86.     Agents also spoke with vendors to the NTC who were present in Palm Springs,
CA for the events and told agents that there was "no limit" on the amount of alcohol they would
purchase for requesting union officials. The vendor added that although a conference in Palm
Springs was only a few days, the UAW executives stayed for a month or more. The vendor
usually took a full semi-truck of luggage and golf clubs for the UAW so they did not have to
travel with luggage. The vendor also transported the luggage back to Detroit as well as any
luxury items that were purchased in and around Palm Springs by the UAW officials.

        87.     Vendor records and testimon obtained from
two parties totaling over $50,000 thrown by                                              funded
by the NTC, under the guise that they were dinners for the UAW IEB to showcase the NTC.
These events included thousands of dollars of "ultra-premium" liquor, cigars, a torcedor (a
person who rolls cigars), and "kandy girls" (provocatively dressed women) to light the cigars for
the UAW officials. If that alone were not enough, training funds were also spent on mojito
tables and decorations to theme the event like the 1980's hit T.V. show Miami Vice.

        88 .    As the investigation shifted from investigating the NTC to investigating the UAW
proper, the investigators began noticing similar patterns involving the outlay of union funds for
alcohol for senior UAW officials. Agents discovered early on that UAW funds sent to the RPSH
were used to purchase Crown Royal Reserve at $227 per bottle, Crystal Head Vodka at a $175
per bottle, and Belvedere Vodka at $200 per bottle for conference VIPs.




                                               29
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               31 of 40Page:
                                                                        PageID
                                                                             31 #:
                                                                                of 140
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed:#:08/21/19
                                              96        Page: 31 of 40 PagelD #: 31




         94.     During this investigation, I have been the affiant on multiple other search warrant
 applications. Two of the subsequent search warrants were executed at the residences of two
 distinct UAW vice presidents. During those searches, I and other agents found significant
 amounts of liquor and wine. During one of the searches, the widow of a UAW vice president
 told us that she and her deceased husband did not drink alcohol. However, agents found multiple
 boxes containing dozens of bottles of liquor, wine, and other spirits, including items like Crystal
 Skull and Ciroc Vodka as well as Crown Royal Whiskey. At the search of the other vice
 president's house, agents seized a wine bottle with a custom-made label bearing his name and the
 UAW logo all paid for improperly with UAW training center funds.

                                  Nexus to the Subject Premises

       95.   The SUBJECT PREMISES is the UAW Region 5 offices located at 721 Dunn
 Road, Hazelwood, MO 63042 .

        96.    The union's website lists the UAW Region 5 office as the SUBJECT PREMISES.
 Union records reviewed by agents during the course of the investigation show that they are


                                                 30
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               32 of 40Page:
                                                                        PageID
                                                                             32 #:
                                                                                of 141
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed:#:08/21/19
                                              97        Page: 32 of 40 PagelD #: 32




 prepared by Region 5 staff and signed by UAW Region 5 officers that report to the SUBECT
 PREMISES.

         97.      As stated above, Section 206 of the LMRDA requires unions to maintain records
 that verify, clarify, and explain entries on the union's LM report. Additionally, UAW policies
 require the submission of vouchers with underlying supporting records to be completed and
 maintained in the course of union business. This was reaffirmed during an interview w i t h _
                                      ho detailed that REGION 5 maintains its own records and


        98.    In addition to union business records, agents determined that
 shipped wine to the SUBJECT PREMISES and used the address during business interaction with
 Markham Wine. The investigation also determined that shipping documents and accounts from
 the SUBJECT PREMISES were also used to ship thousands of dollars ofliquor to Palm Springs,
 CA.

         99.     On or about July 10, 2019, I and my partners from the FBI and IRS went to the
 REGION 5 office at the SUBJECT PREMISES and were shown to the conference room. I noted
 desks, office spaces, computers, and filing cabinets all capable of housing all manner of UAW
 records, including records detailed in Attachment B. During my visit, I also interfaced directly
 ~ N who is the REGION 5 Director. Based on this interaction and information from
 - I know that PEARSON maintains an office at the SUBJECT PREMISES.




                                Computers and Electronic Storage

          101. As described above and in Attachments A & B, this application seeks permission
 to search and seize records that might be found on the SUBJECT PREMISES, in whatever form
 they are found. I submit that if a computer or electronic medium is found on the premises, there
 is probable cause to believe those records will be stored in that computer or electronic medium,
 for at least the following reasons:

        a.      Based on my knowledge, training, and experience, I know that computer files or
        remnants of such files can be recovered months or even years after they have been
        downloaded onto a hard drive, deleted or viewed via the Internet. Electronic files
        downloaded to a hard drive can be stored for years at little or no cost. Even when files
        have been deleted, they can be recovered months or years later using readily available
        forensics tools. This is so because when a person "deletes" a file on a home computer,
        the data contained in the file does not actually disappear; rather, that data remains on the
        hard drive until it is overwritten by new data.

         b.      Therefore, deleted files, or remnants of deleted files, may reside in free space or
         slack space----that is, in space on the hard drive that is not currently being used by an
         active file----for long periods of time before they are overwritten. In addition, a
                                                  31
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               33 of 40Page:
                                                                        PageID
                                                                             33 #:
                                                                                of 142
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc.#: PageID    #:08/21/19
                                    1 Filed:  98        Page: 33 of 40 PagelD #: 33




         computer's operating system may also keep a record of deleted data in a "swap" or
         "recovery" file.

         c.      Based on actual inspection of UAW vouchers and emails, I am aware that
         computer equipment was used to generate and transmit documents used in the schemes
         detailed above.

         102.    I know that when an individual uses a computer to send emails and prepare
 documents in an embezzlement scheme or uses their telephone to obstruct justice, the
 individual's computer or phone will generally serve both as an instrumentality for committing
 the crime, and also as a storage device for evidence of the crime. The computer is an
 instrumentality of the crime because it is used as a means of committing the criminal offense.
 The computer and/or the phone is also likely to be a storage device for evidence of crime. From
 my training and experience, I believe that a computer used to commit a crime of this type may
 contain: data that is evidence of how the computer was used; data that was sent or received;
 notes as to how the criminal conduct was achieved; records of discussions about the crime; and
 other records that indicate the nature of the offense.

         103. Because several people share the SUBJECT PREMISES, it is possible that the
 SUBJECT PREMISES will contain computers that are predominantly used, and perhaps owned,
 by persons who are not suspected of a crime. If agents conducting the search nonetheless
 determine that it is possible that the things described in this warrant could be found on those
 computers, this application seeks permission to search and if necessary to seize those computers
 as well. It may be impossible to determine, on scene, which computers contain the things
 described in this warrant.

         104. Based upon my knowledge, training and experience, I know that searching for
 information stored in computers often requires agents to seize most or all electronic storage
 devices to be searched later by a qualified computer expert in a laboratory or other controlled
 environment. This is often necessary to ensure the accuracy and completeness of such data, and
 to prevent the loss of the data either from accidental or intentional destruction. Additionally, to
 properly examine those storage devices in a laboratory setting, it is often necessary that some
 computer equipment, peripherals, instructions, and software be seized and examined in the
 laboratory setting. This is true because of the following:

        a.      The volume of evidence. Computer storage devices (like hard disks or CD-
        ROMs) can store the equivalent of millions of pages of information. Additionally, a
        suspect may try to conceal criminal evidence; he or she might store it in random order
        with deceptive file names. This may require searching authorities to peruse all the stored
        data to determine which particular files are evidence or instrumentalities of crime. This
        sorting process can take weeks or months, depending on the volume of data stored, and it
        would be impractical and invasive to attempt this kind of data search on-site.

        b.      Technical requirements. Searching computer systems for criminal evidence
        sometimes requires highly technical processes requiring expert skill and properly
        controlled environment. The vast array of computer hardware and software available
        requires even computer experts to specialize in some systems and applications, so it is
                                                 32
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               34 of 40Page:
                                                                        PageID
                                                                             34 #:
                                                                                of 143
                                                                                   40
  Case: 4:19-mj-01378-JMB Doc. # : PageID
                                   1 Filed:#:08/21/19
                                              99        Page: 34 of 40 PagelD # : 34




         difficult to know before a search which expert is qualified to analyze the system and its
         data. In any event, however, data search processes are exacting scientific procedures
         designed to protect the integrity of the evidence and to recover even "hidden," erased,
         compressed, password protected, or encrypted files. Because computer evidence is
         vulnerable to inadvertent or intentional modification or destruction (both from external
         sources and from destructive code imbedded in the system as a "booby trap"), a
         controlled environment may be necessary to complete an accurate analysis.

        105. In light of these concerns, I hereby request the Court's permission to seize the
 computer hardware (and associated peripherals) that are believed to contain some or all of the
 evidence described in the warrant, and to conduct an off-site search of the hardware for the
 evidence described, if, upon arriving at the scene, the agents executing the search conclude that it
 would be impractical to search the computer hardware on-site for this evidence.

          106. Searching computer systems for the evidence described in Attachment B may
 require a range of data analysis techniques. In some cases, it is possible for agents and analysts
 to conduct carefully targeted searches that can locate evidence without requiring a time-
 consuming manual search through unrelated materials that may be commingled with criminal
 evidence. In other cases, however, such techniques may not yield the evidence described in the
 warrant. Criminals can mislabel or hide files and directories, encode communications to avoid
 using key words, attempt to delete files to evade detection, or take other steps designed to
 frustrate law enforcement searches for information. These steps may require agents and law
 enforcement or other analysts with appropriate expertise to conduct more extensive searches,
 such as scanning areas of the disk not allocated to listed files, or peruse every file briefly to
 determine whether it falls within the scope of the warrant. In light of these difficulties, the U.S.
 Department of Labor, the Federal Bureau oflnvestigation, and the Internal Revenue Service
 intend to use whatever data analysis techniques appear necessary to locate and retrieve the
 evidence described in Attachment B.




                                         Request for Sealing

         108. I further request that the Court order that all papers in support of this application,
 including the affidavit and search warrant, be sealed until further order of the Court. The
 documents discuss an ongoing criminal investigation that is neither public nor known to all of
 the targets of the investigation. Accordingly, there is good cause to seal these documents
 because their premature disclosure may give targets an opportunity to flee/continue flight from


                                                  33
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                              10/07/19Filed:
                                                         Page:
                                                             10/04/19
                                                                35 of 40Page:
                                                                         PageID
                                                                              35 #:
                                                                                  of 144
                                                                                     40
  Case: 4:19-mj-01378-JMB Doc. #: PageID
                                   1 Filed:#:08/21/19
                                              100       Page : 35 of 40 PagelD #: 35




 prosecution, destroy or tamper with evidence, change patterns of behavior, notify confederates,
 or otherwise seriously jeopardize the investigation.



                                                  Respectfully submitted,




                                                  Andrew Donohue
                                                  Special Agent
                                                  U.S. Department ofLabor-
                                                  Office of Inspector General

 Subscribed and sworn to before me and signed in my presence           by reliable electronic
 means.




 Dated:




                                                34
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                              10/07/19Filed:
                                                         Page:
                                                             10/04/19
                                                                36 of 40Page:
                                                                         PageID
                                                                              36 #:
                                                                                 of 145
                                                                                    40
  Case: 4:19-mj-01378-JMB Doc.#: PageID
                                   1 Filed:#:08/21/19
                                              101       Page: 36 of.40 PagelD #: 36




                                              ATTACHMENT A

                                          Property to Be Searched

This warrant applies to the UAW offices located within the commercial office building located at
721 Dunn Road, Hazelwood, MO 63042, and any computers or electronic devices contained
therein that are capable of housing items listed in Attachment B. The single-story building
appears to be primarily concrete construction and light gray in color with black windows. It is
located on the north side of Dunn Road. The front door is located under an awning and faces
Dunn Road. The UAW "wheel" logo address is displayed on the buildings face along with the
words "UAW Region 5". A sign reading "UAW Region 5" is also located near Dunn road
Figures 1 & 2 were obtained online and are substantially similar to observations made by your
affiant in July 2019.
              "'   .                              - :.                       :
                       "~   -.   •   ~'   •   •   ii:   ..... l   " ... ,.




                       Figure 1: Dunn Road view of UAW Region 5 building.




             Figure 2: Satellite view of UAW Region 5 building at 721 Dunn Road.
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                          Doc.#:#:14
                                   9-1Filed:
                                       *SEALED*
                                             10/07/19Filed:
                                                        Page:
                                                            10/04/19
                                                               37 of 40Page:
                                                                        PageID
                                                                             37 #:
                                                                                of 146
                                                                                   40
 Case: 4:19-mj-01378-JMB Doc.#: PageID
                                  1 Filed:#:08/21/19
                                             102      Page : 37 of 40 PagelD #: 37




                                       ATTACHMENT B

                                 Particular Things to be Seized


         1.      For the period January 1, 2011, to the present, evidence relating to one or more
violations of29 U.S.C. § 501(c) (Embezzlement of Union Funds or Assets), 29 U.S.C. §
439(b) (Filing False LM Reports), 29 U.S.C. § 439(c) (False Union Records), 18 U.S.C. §
1341 (Mail Fraud), and 18 U.S.C. § 1343 (Wire Fraud) or conspiracy to commit the same, or
property designed or intended for use in committing such crimes, including photographs,
calendars, schedule books, quantities of United States currency in excess of $1,000 or quantities
of foreign, virtual, or internet currency or precious metals with a value in excess of $1,000 USD,
receipts, payment records, ATM records, cancelled checks, wire transfer records, cashier's
checks, money orders, payroll records, credit card receipts, wage records, bank records, union
records including vouchers and attachments, tax designation records and other records including
IRS Forms W-2 and 1099, federal, state or city tax retums and tax records or any similar records
or physical items which constitute, refer or relate to false entries on UAW records and LM
Reports and funds or assets embezzled from the UAW b
VANCE PEARSON,                                                                                  or
other UAW officials or conspirators along with notes, correspondence, or communications which
refer or relate to any such activities.

        2.       For the period June 1, 2011 to the present, evidence relating to one or more
violations of 18 U.S.C. § 1956 and 18 U.S.C. § 1957, and conspiracy to commit the same, as
well as property designed or intended for use in committing such crimes including receipts,
ledgers, accounting records, financial statements, asset acquisition records, deed and title
records, closing or refinance packages, bank statements, checks, bank deposit records, bank
withdrawal records, certificates of deposit, investment account records, cashier's checks, money
orders, wire transfer records, credit card, debit card or charge card records, foreign bank account
records, virtual currency records or internet based currency records, identification documents in
any assumed or alias name(s), travel records, safe deposit box records, safe deposit box keys,
quantities of United States currency in excess of $1,000 or quantities of foreign currency or
precious metals with a value in excess of $1 ,000 USD, along with records which constitute, refer
or relate to the commingling of criminal proceeds with noncriminal proceeds including wage
records, IRS Forms W-2 and 1099-MISC, federal, state or city tax retums and tax records, to
include any such evidence contained in any safes, fire boxes or strong boxes.




        4.     Golf clubs, golf equipment, clothing, and golf accoutrements paid for with funds
or assets embezzled from the UAW, and all relevant records including indicia of ownership. All
photographs or other images reflecting ones ownership or possession of any of the items listed in
this paragraph or accompanying tables. Items consistent with those listed on golf course and

                                                 2
  Case:
   Case:4:19-mj-01378-JMB
         4:19-mj-01378-JMB Doc.
                            Doc.#:#:14
                                     9-1Filed:
                                         *SEALED*
                                                10/07/19Filed:
                                                           Page:
                                                               10/04/19
                                                                  38 of 40Page:
                                                                           PageID
                                                                                38 #:
                                                                                   of 147
                                                                                      40
   Case: 4:19-mj-01378-JMB Doc. # : PageID
                                    1 Filed :#:
                                              08/21/19
                                                103      Page : 38 of 40 PagelD #: 38




  pro-shop receipts used in the scheme, including branded items from companies listed in the table
  below.

  Golf Eauipment, Clothine:, and Accoutrements:
  Adidas                   EP Pro                        Nike               Spanner
  Ahead                    Fairway and Green (F&G)       Oakley             Straight Down
  Annika Collection        Footjoy (FJ)                  Oxford             Sun Mountain
  Antigua                  Greg Norman                   Peter Millar       Sunice
  Ashworth                 Hallas                        Pinnacle           Titleist
  Callaway                 Jamie Sadock                  Polo               Tommy Bahama
  Color Your World         K.Bell                        Pukka              Travis Mathew
  Cutter & Buck            Legendary                     Ralph Lauren       Under Armour
  Daily Sports             Maui Jim                      San Soleil         Volvik
  DKNY                     Maxx                         Second Skin         Zero Restriction (ZR)

         5.    Golf implements, clothing, accoutrements, and regalia, paid for with funds
  embezzled from the UAW, and branded with indicia from The Club at Porto Cima, Torrey
  Pines, Maderas, Thousand Hills, Indian Canyons, Buffalo Ridge, Branson Hills (formerly
  Payne Stewart Golf Club), Big Cedar Lodge, and Grand Del Mar.                           ·

         6.      Cigars and related paraphernalia, paid for with embezzled UAW funds, and all
  relevant records including indicia of ownership. Including items from Crown City Cigars and
  Fine Tobacco, Gary's Sales, and Tinderbox as identified in the investigation and used in the
  scheme. Including those cigars and paraphernalia listed in the tables below:
         7.
Cigars:
Alec Bradley Tempes Medius 6                DTT Sobremesa Short Churchill
Arturo Fuente Anejo Reserve #49             Foundry Lovelace
Arturo Fuente Rothschild                    JFR Maduro
Ashton Churchill                            La Palina Mr. Sam Robusto
Ashton Double Magnum                        Maker's Mark
Ashton Monarch Tubas                        Olivia NUB 460 Cameroon
Black Dahlia Gran Robusto                   Perdomo 10th Anniversary Champaign Robusto
CAO Moontrance Corona                       Recluse Connecticut
Corona Double Dominican                     Rocky Patel 1999 Connecticut Robusto


                                                 3
       Case:
        Case:4:19-mj-01378-JMB
               4:19-mj-01378-JMB Doc.
                                  Doc.#:#:14
                                           9-1Filed:
                                               *SEALED*10/07/19Filed:
                                                                  Page:
                                                                      10/04/19
                                                                         39 of 40Page:
                                                                                  PageID
                                                                                       39 #:
                                                                                          of 148
                                                                                             40
        Case : 4 :19-mj-01378-JMB Doc.#: 1PageID
                                             Filed :#: 104
                                                     08/21/19   Page : 39 of 40 PagelD #: 39




    I Diamond Crown Churchill                    Romeo Y Julieta
                                                 Room 101 Ltd Conjura


     Cigar Paraphernalia:
    400 Count Humidors                                 Macassar Humidors - Medium Rosewood
    Big Stinky Ashtrays                                Quad Stainless Steel(SS) Table Cutters
    Burl Square Ashtrays                               Scout Travel Humidors
    Carbon Fiber Cigar Tubes                           Silver Stinkv Ashtrays
    Cigar Caddy - 10 count                             SS Silver Cigar Tubes
    Cigar Save it Tubes                                Vector Nitro Torch Silver
    Craftsman's Bench 60R Robusto cases                Vector SS V Cutters
    Craftsman's Bench 60R Churchill cases              Vegas 5 Humidors
    Craftsman's Bench V-Cutters                        Water Pillows
    Craftsman's Bench Guillotine                       XIKAR 100 Count Humidification
    Digital Hydrometers                                XIKAR 15count Cigar Caddy
    Hamlet Old Glory 100 Count Humidors                XIKAR 250 Count Humidification
    Hamlet Old World 100 Count Humidors                XIKAR Aluminum SS Cutters
    Jetline Quad Lighters                              XIKAR Bricks 250 Count
    Jetline Triple Lighters                            XIKAR Large Humidification Bottles
    Macassar Humidors - Large                          XIKAR Premix Solution
    Man-0-War Humidors                                 XIKAR Travel Caddys


               8.      Liquor and related paraphernalia, paid for with embezzled UAW funds, and all
       relevant records including indicia of ownership. Including ill-gotten items identified by the
       investigation from Markham Vineyards and Grapevine Wines, Eddie V's, and Mister A's,
       which include items or the premium or ultra-premium versions, and related collectable
       glassware of the items listed in the table below:

                 Alcohol:
                  Belvedere Vodka                         Hennessy Cognac
                  Beringer White Zinfandel                Jose Cuervo Gold Tequila
                  Canadian Club Whiskey                   Liberated Cabernet
                  Captain Morgan Rum                      Louis the 13th Cognac
                  Crown Royal Whiskey                     Macallan Scotch
                  Crystal Champagne,                      Makers Mark Whiskey
                  Crystal Head Vodka                      Mondavi Chardonnay
                  Don Julio Tequila                       Seagram's Whiskey
                  Gozio Amaretto                          Snowqueen Vodka
                  Grey Goose Vodka                        Wild Turkey Whiskey

                                                      4




l
Case:
 Case:4:19-mj-01378-JMB
       4:19-mj-01378-JMB Doc.
                           Doc.#:#:14
                                    9-1Filed:
                                         *SEALED*
                                                10/07/19Filed:
                                                           Page:
                                                               10/04/19
                                                                  40 of 40Page:
                                                                           PageID
                                                                                40 #:
                                                                                    of 149
                                                                                       40
 Case: 4 :19-mj-01378-JMB Doc.#: 1PageID
                                      Filed: #: 105
                                             08/21/19    Page : 40 of 40 PagelD # : 40




       9.      Records, photos, and items related to spa purchases, paid for with embezzled
UAW funds, and all relevant records. Including spa related items identified by the investigation
from Spa Shiki including Himalayan Salt Stones, Moroccan Oil Shampoo, a Biodynamic
Collection Gift Box, or Paraffin Foot Wax.

         I 0.   Records, photos, and items related to lodging or accommodations, paid for with
embezzled UAW funds, and all relevant records. Including photos, calendars, schedule books,
travel records, communications relating to condominium and villa purchases at Desert Princess
Rentals and Holly Holmes.

       11.    Shipping records and manifests relating to the offenses described on the
warrant.

       12.     Any computers, phones, or electronic media that were or may have been used
as a means to commit the offenses described on the warrant.




                                                5
